 intheMatterof BUFFALO PIPE & FOUNDRY CORPORATIONandTHEINDEPENDENT SANITARY IRON MOULDERS UNIONCase No. R-1953AMENDMENT TO DIRECTION OF ELECTIONSeptember 9, 1940On August 20, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election I in theabove-entitled proceeding, the election to be conducted as early aspossible but not later than thirty (30) days from the date of theDirection.The Board, having been advised by InternationalMoulders Union of North America, Local 261, affiliated with theAmerican Federation of Labor, through its district representative,that it desires to have its name removed from the ballot in the elec-tion directed by the Board, hereby amends its Direction of Electionby striking therefrom the words "whether they desire to be repre-sented by The Independent Sanitary Iron Moulders Union, or byInternationalMoulders Union of North America, Local 261, affili-ated with the American Federation of Labor, for the purposes ofcollective bargaining, or by neither," and substituting therefor thewords, "whether or not they desire to be represented by The Inde-pendent Sanitary Iron -Moulders Union for the purposes of collectivebargaining."27 N. L R. B., No. 37.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESOctober 24, 1940On August 24, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election I in theabove-entitled case, and on September 9, 1940, pursuant to a requestby International Moulders Union of North America, Local 261, affili-ated with the American Federation of Labor, herein called the126 NL R B 848163 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDI.M. U., issued an Amendment to Direction of Election, omittingthe name of the latter from the ballot. Pursuant to the Direction ofElection, as amended, an election -by secret ballot was conducted onSeptember 18, 1940, in Tonawanda', New York, under the directionand supervision of the Regional Director for the Third Region (Buf-_falo,New York). On September 19, 1940, the Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, issued anElection Report upon the secret ballot, copies of which were dulyserved upon the parties.No objections to the conduct of the ballotor the Election Report have been filed by any of the parties.2As to the balloting and its results, the Regional Director reportedas follows:,Total on eligibility list--------------------------------------109Total ballots cast-------------------------------------------66Total ballots challenged-------------------------------------2Total blank ballots-----------------------------------------0Total void ballots-------------------------------------------1Total valid votes cast---------------------------------------63Votes cast for The Independent Sanitary Iron Moulders Union-33Votes cast against The, Independent Sanitary Iron MouldersUnion-----------------------------------------30Since the counting of the two challenged votes could not affect theresults of the election it is unnecessary to make any determinationwith respect thereto.By" virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that The. Independent Sanitary Iron Mould-ers Union has been designated and selected by a majority of the pro-duction and maintenance employees of Buffalo Pipe & Foundry Cor-poration,Tonawanda, New York, excluding supervisors, foremen,watchmen, clerical employees, truck drivers and machinists, as theirrepresentative for the purposes of collective bargaining and that, pur-suant to Section 9 (a) of the National Labor Relations Act, The Inde-pendent Sanitary Iron Moulders Union is the exclusive representativeof all employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment and other conditions ofemployment.I In a letter to the Board dated September 23, 1940, the I Al U. objected to certificationof the IndependentThe Board has considered the objections made by the I. M. U andfinds that they raise no substantial of material issue with respect to the conduct of theballot or the Election Report.27 N L R B, No. 37a.